DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7 and 12-24 are pending in the present application.
Claim 20, line 2, recites “pliable most mixture”, but should be amended to state “pliable moist mixture”.

Withdrawn Rejections
The rejection of claims 6 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of the amendments to delete “preferably” and “such as”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7 and 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (AU 2014256380) in view of Watkins (US 3,820,970), Galloway (US 3,056,723) and Been (US 4,163,674).
Instant claim 1 is drawn to a process for preparing a broadcast granular pesticide composition comprising combining a pesticide active composition, powdered carrier composition, and water in an amount of at least 5% based on the total weight of the pesticide active composition and powdered carrier composition; followed by extrusion of the pliable moist mixture into granules at a temperature of 5 to 40 ºC, wherein the powdered carrier composition comprises calcium sulfate hemihydrate in an amount of from 3% to 15% by weight and calcium sulfate dihydrate in a weight ratio of calcium sulfate hemihydrate to calcium sulfate dihydrate of 1:2 to 2:1, and the active is present in an amount of 30 wt% to 75 wt% based on the dry weight of the granule components.
Barrett et al. teach a process for preparation of an herbicidal granular composition for aerial application of the granules, the process comprising mixing a composition comprising an herbicide with water to form a composition of moist crumb consistency for extrusion, extruding the moist crumb composition using an extruder to provide an extrudate, spheronizing the extrudate to provide granules, and drying the granules ([11], [28]-[29]; Claims 14-22).  Barrett et al. teach that the step of mixing involves mixing the herbicide with a filler ([13]).  Barrett et al. further teach that the amount of water used in the mixing process will depend on the nature of the components and their proportions.  In one set of embodiments the amount of water is in the range of from 5% to 20% by weight (preferably 8-15% by weight) addition on dry blend weight ([30]).
Barrett et al. do not explicitly disclose a granule comprising calcium sulfate hemihydrate in an amount of from 3% to 15% by weight and calcium sulfate dihydrate in a weight ratio of calcium sulfate hemihydrate to calcium sulfate dihydrate of 1:2 to 2:1, as instantly claimed.
Watkins teaches gypsum granules comprising admixing calcium sulfate dihydrate with about 10-20 percent calcium sulfate hemihydrate and about 2-4 percent water (Abstract; col. 2, ln. 45-51; Examples 1-4; Claim 1).  Watkins teaches adding a pesticide to the granules (Claims 5, 7 and 12).  
Galloway teaches pesticidal compositions comprising plaster-of-Paris, a pesticide, clay, and water (Claim 5).  Galloway teaches a mixture of dehydrated calcium sulfate, i.e., the hemi-hydrate form, a biologically active substance, such as an herbicide, water, and optionally a common clay, or a dispersing and/or a swelling agent (col. 3, ln. 17-31 and 55-70).  Galloway teaches examples comprising plaster of Paris (calcium sulfate hemihydrate), pesticide, bentonite clay, agricultural gypsum (calcium sulfate dihydrate) and water (Examples 9-11).  Galloway teaches that the water may be added in an amount up to 27% (Example 9, 35 parts water in 129.69 parts total).  Galloway further teaches that their granules have improved properties with respect to length of active service, resistance to disintegration due to climatic conditions and resistance to deformation and disintegration during application (col. 3, ln. 1-4).  Galloway also teaches a weight ratio of calcium sulfate hemihydrate to calcium sulfate dihydrate of about 1.4:1 (Example 9).
Been teaches varying the concentration of calcium sulfate hemihydrate (plaster) and water to form a slurry or paste that can be extruded into granules (col. 4, ln. 20-43; Examples).  Been teaches that the volume of water relative to the plaster can be varied to vary the bulk density and the absorption capacity characteristics of the granules (Abstract; col. 5, ln. 59-64; Examples).  Been also teaches that the granules may function as a carrier for pesticides (col. 1, ln. 11-29; col. 3, ln. 50-51; Claim 1).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare granules comprising varying concentrations of calcium sulfate hemihydrate and water, in order to prepare granules as carriers for pesticide active ingredients.  Such would have been obvious because Barrett et al. teach herbicidal granules for aerial application, and Watkins, Galloway and Been teach granules comprising calcium sulfate hemihydrate, calcium sulfate dihydrate, water and a pesticide for agricultural use.  It would have been obvious to prepare granules according to Watkins, Galloway and Been for use in the aerial application according to Barrett et al.  Also, it would have been within the ordinary skill of a person having ordinary skill in the art to optimize the amounts of calcium sulfate hemihydrate, water, pesticide and additives through routine experimentation in order to obtain granules with proper bulk density, absorption capacity, strength, etc. 
Regarding instant claim 2, Barrett et al. teach that the desired crush strength is at least 150 g and more preferably at least 500 g ([26]; Claims 8-9).  It would have been within the ordinary skill of a person having ordinary skill in the art to optimize the amounts of calcium sulfate hemihydrate, water, pesticide and additives through routine experimentation in order to obtain granules with sufficient crush strength.
Regarding instant claims 3 and 24, Barrett et al. teach extruding moist crumb composition using an extruder such as a low pressure basket extruder and spheronizing the extrudate to provide granules ([11], [29], [54]-[55]; Claim 11).  Also, Been teaches varying the concentration of calcium sulfate hemihydrate (plaster) and water to form a slurry or paste that can be extruded into granules (col. 4, ln. 20-43; Examples).  
Regarding instant claim 4, Barrett et al. teach that the desired aspect ratio for the granules is in the range of from 1 to 1.5, preferably from 1 to 1.2 ([8], [10]-[11], [17], [19], [29]; Claims 1, 3, 12, 14).
Regarding instant claims 5 and 19-20, Barrett et al. teach granules comprising at least 30% w/w (preferably at least 35% w/w) tebuthiuron ([8]-[13], [17], [29]; Claims 1-2, 12, 14-15).
Regarding instant claim 7, Been teaches that the volume of water relative to the plaster can be varied to vary the bulk density and the absorption capacity characteristics of the granules (Abstract; col. 5, ln. 59-64; Examples).  It would have been within the ordinary skill of a person having ordinary skill in the art to optimize the amounts of calcium sulfate hemihydrate, water, pesticide and additives through routine experimentation in order to obtain granules with proper bulk density, absorption capacity, strength, etc.
Regarding instant claims 12 and 19-20, Barrett et al. teach that their composition may comprise 30% to 65% w/w of a filler, such as clays ([32]; Examples; Claims 2, 12, 15).  Also, Galloway teaches that their compositions may further comprise 0 to 60 parts by weight of a clay, such as kaolin (col. 3, ln. 59-61).
Regarding instant claims 13-15 and 19-20, Barrett et al. teach that the granules comprise tebuthiuron in an amount of 30-60% w/w, preferably 30-50% w/w, more preferably 35-45% w/w ([10], [17], [29]; Examples; Claims 1-2, 12, 14-15).
Regarding instant claims 16 and 19-20, Barrett et al. teach that the granular composition may comprise a granule wetting agent, such as a surfactant including sulfonates and lignosulfonates ([21]-[22]; Examples).  Barrett et al. teach that the surfactant may be present from 0.5-5% w/w ([23]; Claim 5).
Regarding instant claims 17-18, Barrett et al. teach controlling pests in an area of land comprising broadcasting the granules onto the land from an aircraft ([14], [26], [29], [36], [42]-[46]; Examples 7, 10; Claims 23-31).
Regarding instant claims 21-23, Watkins teaches that the hemihydrate should be present in amounts generally from about 10-20 percent by weighty of the feed mixture; although slightly more or less may be used but without substantial further advantage (col. 4, ln. 36-39).
A person having ordinary skill in the art would have been motivated to determine through routine experimentation the workable ranges of calcium sulfate hemihydrate to be mixed with the pesticide, calcium sulfate dihydrate, water and optionally surfactant, in order to prepare a mixture that can be extruded and spheronized into granules.  

Response to Arguments
Applicant’s Remarks filed 14 February 2022 have been fully considered but they are not persuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant states that the present invention addresses the preparation of broadcast pesticide granules which granules are used by scattering in a dry state onto an area of land to release their payload of pesticide on contact with water through rain, irrigation or contact with a body of water.  Applicant argues that such is not believed to be realized by consideration of the Examiner’s cited references, nor would be “obvious” thereover.
The examiner respectfully argues that Barrett et al. teach granules that can be broadcast in the dry state via aircraft.  Galloway also teaches granules that can be broadcast from an aircraft.  Therefore, the prior art of record is concerned with scattering dry granules via aircraft onto an area of land to release their payload of pesticide on contact with water.
Applicant also argues that Barrett relates to a broadcast granule of tebuthiuron active which is prepared by combining components to form an extrudable mix from which granules are formed and then dried, and there is no suggestion to use a hydratable calcium sulfate or that drying could be avoided.  Applicant asserts that the hydration of hydratable calcium sulfate is an exothermic reaction and there is no suggestion in the prior art that the extrusion, which by its very nature requires confinement of the composition, would allow the reaction to be conducted and composition to be hardened to produce generally dry granules suitable for aerial broadcasting without intensive drying.
Applicant also argues that neither Barrett nor any of the other references can be said to teach or suggest that granules with a high loading of active could be produced by extrusion at low temperature, as is only taught by the present applicant.  Applicant asserts that Barrett reduces the water content from 8-15wt% in the moist granules to less than 2 wt% in the product, indicative of an essential drying step in order to adequately dry Barrett’s broadcast granules containing tebuthiuron active.
The examiner respectfully argues that Been teaches varying the concentration of calcium sulfate hemihydrate (plaster) and water to form a slurry or paste that can be extruded into granules (col. 4, ln. 20-43; Examples).  Been teaches that the material is allowed to set and harden, and is thereafter allowed to dry (col. 5, ln. 17-20).  Watkins teaches that one object of their invention is the provision of granular gypsum products which does not involve additional costly mechanical drying steps (col. 2, ln. 23-27).  Therefore, the prior art teaches preparing granules comprising a pesticide, calcium sulfate hemihydrate, calcium sulfate dihydrate and water wherein the mixture is extruded into the desired granule form and then allowed to dry without additional costly mechanical drying steps.
Applicant argues that Watkins does not address extrusion and avoid the issue of water removal by using about 2% to 4% water with high pressure compaction.  Applicant asserts that Watkins et al. teach that the “water should not exceed about 4 percent because of the flow problems presented”. 
The examiner respectfully argues that Galloway teaches that granules can be produced with calcium sulfate hemihydrate, calcium sulfate dihydrate, and water, wherein the amount of water must be sufficient to form the calcium sulfate dihydrate and provide the excess necessary to effect the pelletizing of the mixture (col. 4, ln. 6-9).  Galloway teaches that the amount of water will depend on both the amount of plaster of Paris present in the mixture as well as the total amount of all of the dry substituents.  Generally, it has been found that an amount of water which is about 2-6 times the amount required to form the calcium sulfate dihydrate will be sufficient to effect the required pelletizing of the composition without forming a slurry or suspension of the material (col. 4, ln. 35-44).
A person having ordinary skill in the art would have been motivated to determine the necessary amount of water to form the extrudable mixture comprising calcium sulfate hemihydrate, calcium sulfate dihydrate, pesticide and water, along with any other optional dry components.
Applicant asserts that Watkins teaches away from forming a moist extrudable mix of at least 5% water, and a process of extrusion to form granules.  
The examiner respectfully argues that Barrett and Been teach an extrusion process for preparing granules.  Been teaches extrusion of compositions comprising calcium sulfate hemihydrate and calcium sulfate dihydrate to form granules of desired size.  Therefore, it would have been obvious for a person having ordinary skill in the art to prepare granules comprising pesticide, calcium sulfate hemihydrate, calcium sulfate dihydrate and water, wherein the granules are produced by an extrusion process.
Applicant further argues that the compositions of Galloway necessitate a high concentration of “dehydrated calcium sulfate” (a.k.a., calcium sulfate hemihydrate, or ‘Plaster of Paris’), viz., between 25% - 90% wt, but this is generally well over 50%wt, and Galloway is also not used in an extruder but rather, the different type of apparatus.
The examiner respectfully argues that Watkins teaches that the hemihydrate should be present in amounts generally from about 10-20 percent by weighty of the feed mixture; although slightly more or less may be used but without substantial further advantage (col. 4, ln. 36-39).  Watkins, Galloway and Been all teach that calcium sulfate hemihydrate combined with water forms calcium sulfate dihydrate.  Watkins and Galloway teach combining calcium sulfate dihydrate and calcium sulfate hemihydrate with water to form granules containing pesticide ingredients.  Been teaches extruding a pesticide, calcium sulfate hemihydrate and water composition to prepare granules.  
A person having ordinary skill in the art would have been motivated to determine through routine experimentation the workable ranges of calcium sulfate hemihydrate to be mixed with the pesticide, calcium sulfate dihydrate, water and optionally surfactant, in order to prepare a mixture that can be extruded and spheronized into granules that contain the pesticide for broadcasting onto land.
Applicant asserts that Been's process actually teaches away from forming powdered mixtures of components with an agrichemical to form a pliable moist mixture and extruding the pliable moist mixture into granules.
The examiner respectfully argues that Been teaches that their granules may be used as a carrier for pesticides, herbicides and the like in various agricultural and horticultural applications.  Been does not teach away from forming a pliable moist mixture as suggested by Applicant.  Been does not criticize, discredit, or otherwise discourage combining the pesticide or herbicide with the calcium sulfate hemihydrate, calcium sulfate dihydrate and water.  Barrett, Watkins and Galloway teach combining the pesticide ingredient with the dry components and water to prepare granules.  It would have been obvious for a person having ordinary skill in the art to combine the active ingredient with the calcium sulfate hemihydrate and calcium sulfate dihydrate at the time of preparing the granules, as reasonably taught by Barrett, Watkins and Galloway.
Applicant also asserts that the composition of Been et al. also requires a significant drying step as explained in column 5 lines 17 to 27.
The examiner respectfully argues that Been teaches that the material is allowed to set and harden, and is thereafter allowed to dry (col. 5, ln. 17-20).  Alternatively, it can be dried in a dryer (col. 5, ln. 20).  Watkins teaches that one object of their invention is the provision of granular gypsum products which does not involve additional costly mechanical drying steps (col. 2, ln. 23-27).  Therefore, the prior art teaches preparing granules comprising a pesticide, calcium sulfate hemihydrate, calcium sulfate dihydrate and water wherein the mixture is extruded into the desired granule form and then allowed to dry without additional costly mechanical drying steps.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (AU 2014256380) in view of Watkins (US 3,820,970), Galloway (US 3,056,723) and Been (US 4,163,674) as applied to claims 1-5, 7 and 12-24 above, further in view of Sjogren et al. (US 7,837,988).
The teachings of Barrett et al., Watkins, Galloway and Been are discussed above and incorporated herein by reference.
Regarding instant claim 6, Barrett et al., Watkins, Galloway and Been do not explicitly disclose that the pesticide can include a biological pesticide, such as Bacillus thuringiensis.  However, Sjogren et al. teach that Bacillus thuringiensis israelensis (Bti) was discovered in the mid 1980’s and subsequently commercialized for pest control (col. 1, ln. 35-37).  Sjogren et al. teach that Bti and Bacillus sphericus (Bsph) are highly selective for small immature biting flies, are recognized for their environmental compatibility, and have become control materials of choice for use in mosquito control programs (col. 1, ln. 37-43).  Sjogren et al. further teach granules comprising Bti and/or Bsph and a plaster or gypsum cement slurry (col. 2, ln. 52-54; col. 3, ln. 31-34).  Sjogren et al. also teach that the normal range of ITUs applied in the field for insect control of their invention control is about 1 lb.-acre-1 to 20 lb.-acre-1 or about 2 lb.-acre-1 to 10 lb.-acre-1 of a 200 ITU/mg of unit or at a rate of about 0.1 to 2 gms-m-2 or about 0.2 to 1 gms-m-2 of a 200 ITU/mg of unit (col. 5, ln. 47-64).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claim to prepare a granule according to Barrett et al., Watkins, Galloway and Been comprising a biological pesticide, such as Bti and/or Bsph, as the active ingredient.  Such would have been obvious because Sjogren et al. teach that Bti and Bsph have become control materials of choice for use in mosquito control programs.
Response to Arguments
Applicant’s Remarks filed 14 February 2022 have been fully considered but they are not persuasive.  Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.W.S/Examiner, Art Unit 1616


/Mina Haghighatian/Primary Examiner, Art Unit 1616